Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 08, 2022

The Court of Appeals hereby passes the following order:

A22A1389. DEBRA BRIDGES v. PEGGY RILEY.

      This case began as a dispossessory proceeding in magistrate court against
Debra Bridges. Following the magistrate court’s issuance of a writ of possession in
favor of Peggy Riley, Bridges appealed to the superior court. On April 12, 2022, the
superior court entered an order in favor of Riley. Bridges then filed this direct appeal
on April 25, 2022. We, however, lack jurisdiction.
      An appeal from a superior court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals
procedure is jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga.
App. 901, 903 (862 SE2d 564) (2021) (punctuation omitted); see also Smoak v. Dept.
of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Bridges’s failure
to follow the proper procedure deprives us of jurisdiction over this appeal.
      Furthermore, OCGA § 44-7-56, which governs dispossessory actions, requires
that an appeal from a dispossessory ruling be filed within seven days of the date
judgment was entered. In this case, the notice of appeal was filed 13 days after the
trial court’s order. Therefore, the appeal is untimely.
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                06/08/2022
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                              , Clerk.